310 F.2d 304
Raymond LOYA, Appellant,v.UNITED STATES of America, Appellee.
No. 17931.
United States Court of Appeals Ninth Circuit.
Nov. 20, 1962.

Dirks B. Foster, San Francisco, Cal., for appellant.
Cecil F. Poole, U.S. Atty., and Alan R. Porterfield, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before HAMLEY, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This appeal is taken from on order of the District Court for the Northern District of California, Northern Division, denying appellant's motion for an order correcting an illegal sentence under Rule 35, F.R.Cr.P.


2
Appellant entered a plea of guilty to two counts, Counts 3 and 4, of an indictment.  Count 3 charged him with receiving and concealing 550 miligrams of heroin on August 8, 1961, with knowledge of its unlawful importation into the United States.  Count 4 charged him with selling and facilitating the sale of the same amount of heroin on the same day.  He was sentenced to terms of imprisonment of eight years on Count 3 and seven years on Count 4, the sentences to run consecutively.


3
Appellant here contends that the two counts of the indictment stated but a single transaction and a single offense punishable by a single sentence and that it was error to impose consecutive sentences upon his plea.


4
This court has held to the contrary upon this precise point.  Logan v. United States, 9 Cir., 1957, 253 F.2d 708.


5
Affirmed.